UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4561


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KORTNE SHAPIRO TALIAFE MELVIN, a/k/a Kortne Shapiro Ailif Melvin,
a/k/a Kortne Shapiro Talif Melvin,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Fox, Senior District Judge. (5:16-cr-00063-F-1)


Submitted: April 24, 2017                                          Decided: May 1, 2017


Before TRAXLER, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jaclyn L. DiLauro, Marshall H. Ellis,
Assistant Federal Public Defenders, Raleigh, North Carolina, for Appellant. John Stuart
Bruce, United States Attorney, Jennifer P. May-Parker, First Assistant United States
Attorney, Barbara D. Kocher, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kortne Shapiro Taliafe Melvin appeals his sentence imposed by the district court

for his guilty plea to possessing a firearm after having been convicted of a felony in

violation of 18 U.S.C. §§ 922(g)(1), 924 (2012). The district court determined his United

States Sentencing Guidelines (“Guidelines”) range was 46 to 57 months and sentenced

him to 50 months.      On appeal, he contends that his sentence is procedurally and

substantively unreasonable. We affirm.

      When reviewing a sentence, we must first ensure that the district court committed

no significant procedural error, such as improperly calculating the Guidelines range or

failing to adequately explain the chosen sentence. Gall v. United States, 552 U.S. 38, 51

(2007).   We review the district court’s factual findings for clear error and legal

conclusions de novo. United States v. White, 850 F.3d 667, 674 (4th Cir. 2017). If there

is no procedural error, we consider the substantive reasonableness of the sentence under a

“deferential abuse-of-discretion standard.” Gall, 552 U.S. at 51–52. We presume that a

sentence within a properly calculated Guidelines range is substantively reasonable.

United States v. Susi, 674 F.3d 278, 289 (4th Cir. 2012). A defendant can only rebut the

presumption by showing that it is unreasonable when measured against the 18 U.S.C.

§ 3553(a) (2012) factors. United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

      During sentencing, the district court must first correctly calculate the defendant’s

Guidelines range. United States v. Allmendinger, 706 F.3d 330, 340 (4th Cir. 2013). The

district court is next required to give the parties an opportunity to argue for what they

believe is an appropriate sentence, and the court must consider those arguments in light

                                            2
of the § 3553(a) factors. Id. The district court “must make an individualized assessment

based on the facts presented when imposing a sentence, apply[ing] the relevant § 3553(a)

factors to the specific circumstances of the case and the defendant, and must state in open

court the particular reasons supporting its chosen sentence.” United States v. Lymas, 781
F.3d 106, 113 (4th Cir. 2015) (internal quotation marks and citations omitted).

       A “district court’s explanation of its sentence need not be lengthy, but the court

must offer some individualized assessment justifying the sentence imposed and rejection

of arguments for a higher or lower sentence based on § 3553.” Id. (internal quotation

marks and citation omitted).     The “court’s stated rationale must be tailored to the

particular case at hand and adequate to permit meaningful appellate review.” Id. (internal

quotation marks and citation omitted). “Although every sentence requires an adequate

explanation, a more complete and detailed explanation of a sentence is required when

departing from the advisory Sentencing Guidelines, and a major departure should be

supported by a more significant justification than a minor one.”         United States v.

Hernandez, 603 F.3d 267, 271 (4th Cir. 2010) (internal quotation marks and citations

omitted). “When imposing a sentence within the Guidelines, however, the explanation

need not be elaborate or lengthy.” Id. (internal quotation marks and citations omitted).

       Where, as here, the defendant properly preserved the issue of whether the

explanation was adequate, we review the issue for abuse of discretion. United States v.

Lynn, 592 F.3d 572, 576 (4th Cir. 2010). If we find such abuse, we must reverse unless

we conclude that the error was harmless. Id. In such a case, the Government bears the

burden of showing that the error did not have a substantial and injurious effect or

                                             3
influence on the result, and we can say with fair assurance that the district court’s explicit

consideration of the defendant’s arguments would not have affected the sentence

imposed. United States v. Boulware, 604 F.3d 832, 838–40 (4th Cir. 2010).

       Melvin first contends that the district court erred by applying United States v.

Barlow, 811 F.3d 133 (4th Cir. 2015), cert. denied, 136 S. Ct. 2041 (2016), to calculate

his Guidelines range. We conclude that this argument is without merit, and the district

court properly calculated his Guidelines range. Melvin additionally argues his sentence

is procedurally unreasonable because the district court failed to adequately explain the

sentence by making an individualized assessment and addressing his argument for a

sentence below the Guidelines range. We have reviewed the record and conclude that the

district court’s explanation was sufficiently individualized and adequate in this case.

Even assuming that the explanation was insufficient, we conclude that any error was

harmless. Finally, Melvin argues his sentence is substantively unreasonable. However,

we conclude that he fails to rebut the presumption that his sentence is reasonable.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              4